Exhibit 10.2

July 25, 2007

Alfred S. Chuang

Chief Executive Officer and President

Dear Alfred:

The purpose of this letter is to summarize the compensation and other benefits
recommended by the Compensation Committee and approved by the Board of Directors
in connection with your continued employment as Chief Executive Officer and
President of BEA Systems, Inc. Except as otherwise noted, these items apply to
the Company’s 2008 fiscal year, beginning February 1, 2007. These items will be
paid and/or awarded consistent with the Company’s usual and customary practices,
procedures and approval requirements, to which you are subject

 

  •  

Cash Compensation

 

  •  

Base Salary: $900,000, less applicable withholdings

 

  •  

Target Bonus: 100% of base salary, in accordance with the Company’s Fiscal Year
2008 Executive Staff Bonus Plan

 

  •  

Equity Compensation

 

  •  

Option: Option for 1,500,000 shares to be granted in accordance with the
Company’s 2006 Stock Incentive Plan and standard form of option agreement.
Subject to your approval of this letter, the option will be granted to you in
accordance with the Company’s standard equity grant practices with an exercise
price equal to the closing market price of the Company’s common stock on the
date of grant.

 

  •  

Perquisites

 

  •  

Reimbursement for Tax/Financial/Estate Planning Assistance: Up to $10,000;

 

  •  

Reimbursement for Air Travel: Business-related travel only, consistent with
Company policy;

 

  •  

Use of Company Car/Driver and Related Expenses: For business and/or personal use
consistent with past practices, provided that you will be responsible for all
tax consequences resulting from any imputed income attributable to personal use
in accordance with applicable tax rules;

 

  •  

Physical Exam: Consistent with past practices.



--------------------------------------------------------------------------------

  •  

Other Benefits (e.g., medical, dental, 401(k), vacation, etc.): You will be
permitted to participate in the Company’s standard executive and employee
benefit plans and programs.

 

  •  

Conflicting Employment: You will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that could conflict with
your obligations to the Company.

 

  •  

At-Will Employment: Your employment is and will continue to be “at-will.” This
means that both you and BEA have the right to terminate your employment at any
time, with or without advance notice, and with or without cause. The terms of
your employment also may be altered at any time, with or without cause, at the
discretion of BEA. No one other than the Board of Directors of BEA has the
authority to alter the at-will nature of your employment, to enter into an
agreement for employment for a specified period of time, or to make any
agreement contrary to BEA’s policy of at-will employment. Any such agreement
must be in writing and signed by the Board of Directors or their designee and
you. As a result, in the event your employment terminates for any reason, you
will not be entitled to any severance, accelerated vesting or other benefits,
except as may be provided under the Company’s existing plans and programs or as
agreed to in writing at the time. The terms described in this letter shall be
the terms of your employment with BEA and shall supersede any prior oral or
written agreement, understanding, representation or commitment regarding your
employment, except that the Amended and Restated Employment Agreement dated
November 2003 remains in effect and is not changed or modified by this letter.

The validity, interpretation, enforceability, and performance of this letter
shall be governed by and construed in accordance with the laws of the State of
California.

If you have any questions, please do not hesitate to call me.

Very truly yours,

BEA Systems, Inc.

 

/s/ Richard Schlosberg     8/6/07 Richard T. Schlosberg Chairman, Compensation
Committee Board of Directors

I acknowledge (i) that I have consulted with or have had the opportunity to
consult with counsel of my own choice concerning the terms and conditions set
forth in this letter and have been advised to do so by BEA, and (ii) that I have
read and understand the terms and conditions of my employment as set forth in
this letter, am fully aware of their legal effect, and have entered into it
freely based on my own judgment.

 

/s/ Alfred Chuang Alfred S. Chuang